UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20163
                           Summary Calendar



                             IVO NABELEK,

                                                Plaintiff-Appellant,

                                versus

         WAYNE SCOTT, Director, Texas Department of Criminal
         Justice; GARY JOHNSON, Director, Texas Department of
             Criminal Justice; JAMES ZELLER, Senior Warden,

                                               Defendants-Appellees.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-00-CV-3396)

                             July 30, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis (IFP), Ivo Nabelek,

Texas prisoner # 669748, appeals the dismissal as frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), of his civil rights

complaint brought pursuant to 42 U.S.C. § 1983.

     The district court did not abuse its discretion by dismissing

as frivolous Nabelek’s involuntary-servitude claim and related ex

post facto challenge.    See Ali v. Johnson, No. 00-10777, 2001 WL __

(5th Cir. 11 July 2001); see also Lynce v. Mathis, 519 U.S. 433,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
441 (1997).   The district court’s failure to specifically address

Nabelek’s   passing    reference    to     a    cruel-and-unusual-punishment

aspect of his involuntary-servitude claim is harmless, as prison

work assignments alone do not violate the Eighth Amendment.                     See

Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).                    Finally,

the district court did not err by denying Nabelek’s motion for a

preliminary   injunction    and     his    request     that     payment    of   the

appellate filing fee be deferred until after this court addressed

the merits of his appeal.    See Lakedreams v. Taylor, 932 F.2d 1103,

1107 (5th Cir. 1991); 28 U.S.C. § 1915(b)(1).

     Having   considered    these    and       the   numerous   related    issues

raised, we conclude there is no reversible error.

     The district court’s dismissal counts as a strike for purposes

of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).      Nabelek is WARNED that if he accumulates three

strikes, he may not proceed IFP in any civil action or appeal while

he is incarcerated of detained in any facility unless he is in

imminent danger of serious physical injury.                   See 28 U.S.C. §

1915(g).

                                  AFFIRMED; SANCTIONS WARNING ISSUED




                                      2